CONCÜRRING OPINION.
The following- concurring opinion was delivered :
Turney, C. J.
While fully concurring in the results of Judge Caldwell’s opinion, I do so on *713the following grounds, as well as upon grounds stated in the opinion:
Our* statute, after providing for the use of the telegraph in case of war and for the arrest of criminals, enacts: “Any officer or agent of a telegraph company who fails or refuses to carry out the preceding section is guilty of a misdemeanor.” Code (T. & S.), §1321.
“All other messages, including those received from other telegraph companies, shall he transmitted in the order of their delivery, correctly and without unreasonable delay, and shall he kept strictly confidential.” § 1322 (T. & S.).
Any officer or agent of a telegraph company who violates either of the provisions of the preceding section is guilty of a misdemeanor, and he and the telegraph company or proprietor are also liable in damages to the party aggrieved. § 1323 (T. & S.).
These provisions are broad and undiscriminating, embracing in terms all messages, commanding their transmission, and subjecting the agent and company or proprietor to respond in damages to the party aggrieved for a failure to comply. The law has made no distinction by defining the character of the message, the failure of whose transmission entitles a party to damages, 'and the courts can make none. So it must be that some damages may bo recovered in any sort of case when the law has been violated, the amount, of course, ‘ depending on the facts of each particular case.
*714It is presumed, that if a party propose to send a telegram it is of consequence to him, or to the person to whom it is sent, in an amount greater than the money charge for the transmission. With the extent of the interest or concern of the sender, or of the person to whom sent, the agent or company has nothing to do. When called upon to dispatch a message, or deliver it, he has hut one office to perform, which is to put his machine to work and see that the message goes “ correctly and without unreasonable delay;” and, if one be sent ’to his office, that it be delivered “ correctly and without unreasonable delay.” He will not be permitted to speculate upon the value or importance of the message. So far as he is concerned, that is a matter exclusively for the judgment of the sender or receiver. If he fail or refuse to send or deliver, the question of damages is one for the courts. So that, put the case as we may, we can evolve from the law but the one duty for the company through its agent — viz.: Send and deliver the message.
Telegraphy is young, and consequently comparatively little litigation has resulted from it. It is an institution sui generis. In laying down rules of law for its government wo must look to its uses. While it is a common carrier, and as a rule governed by the principles of law applicable to common carriers, this must be understood as not restricting courts to the literal definitions of the duties and liabilities of common carriers of per*715sons or goods, but must be interpreted to meet the nature and purposes of the creature. The use of the telegraph cannot possibly result in injury to the person or property, as it is not a carrier of either. Its only patronage is intelligence. It's only default is failure to transmit and deliver, and for these alone can it be held to account in damages; and to these alone courts must direct attention and investigation. That it may be difficult to estimate the damages in some cases is no reason for saying an action does not lie. As said before, the circumstances of each case must determine the amount of damages.
Wo cannot agree with counsel that mere senti-' ment is the basis of this suit. The love of a sister for her brother, and her desire to be with him in his last moments, and after death care for his body and its burial, are not mere sentiments. They are the promptings and commands of nature, affection, humanity, and duty, and should not be trifled with by indifferent, incompetent, or lieartless operators in telegraph offices.
There is no danger of groat wrong coming from the enforcement of damages for neglect of duty. If juries may occasionally assess excessive damages, the courts can and will correct the wrong. If companies do their duty in the selection of agents (an easy matter', they will have no occasion to complain. If they employ unworthy agents, and injury results to them therefrom, they have no right to complain, and should not be heard *716when they clo. It is much easier for companies to correct the evil, and more consistent with their duty to do so, than that the public should submit to it. Let them understand that they have a duty to perform, and must do it or respond in damages, and there will be an end to negligence and unfitness in operators, to whom the law allows no discretion and the courts must give none.
The language of the statute authorizes this action in terms. It gives the right to sue to the “ party aggrieved,” the party to 'whom pain and sorrow have been given, and who has been vexed and harrassed. When the law makes an act of omission or commission ■ a criminal offense, and in the same connection (as herd gives a right of suit for such omission or commission, it follows, of course, that damages may be recovered in a civil proceeding.